Citation Nr: 0502179	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a psychiatric disability, classified as neurosis, mixed 
type, for the period prior to January 15, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1943 to 
September 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which 
confirmed a 30 percent evaluation for a psychiatric 
disability, classified as neurosis, mixed type.  Although 
appellant subsequently requested a Board hearing in 
Washington, D.C., in a May 2001 letter he expressly withdrew 
that hearing request.  

In a May 29, 2001 decision, the Board denied an increased 
rating in excess of 30 percent for the service-connected 
psychiatric disability.  In February 2002, the Board received 
appellant's October 2001 Motion for Reconsideration in 
connection with that Board decision.  In a separate decision 
to be simultaneously dispatched, the Board will vacate that 
May 29, 2001 Board decision, thereby rendering appellant's 
Motion for Reconsideration moot.  As is described below, 
additional pertinent evidence was in the possession of the VA 
but not available to the Board at the time the now vacated 
decision was entered.

In a January 2004 written statement, appellant requested 
reopening of his psychiatric disability rating claim.  In a 
subsequent June 2004 rating decision, the RO increased the 
evaluation for the service-connected psychiatric disability 
from 30 percent to 70 percent, effective January 15, 2004.  
After he was provided notice of that rating decision the 
following month, appellant has not expressed disagreement 
therewith.  Thus, the Board has reframed the appellate issue 
as entitlement to an increased rating in excess of 30 percent 
for a psychiatric disability, for the period prior to January 
15, 2004.  The appeal will remain assigned to the undersigned 
Board Member and will ultimately be dealt with on a de novo 
basis based upon the complete record, as though the May 29, 
2001 Board decision had never been rendered.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.

Parenthetically, in a December 2004 rating decision, 
appellant was rated incompetent for VA purposes to handle 
disbursement of funds.  


REMAND

Initially it is noted that at the time of the prior Board 
decision, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  The notice 
provided at the time of the earlier decision was deemed 
sufficient.  That is no longer the case.  RO should sent 
additional notice and development information to comply with 
current legal precedent.  See e.g., 38 C.F.R. § 3.159 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the appellate issue involving entitlement to 
an increased rating in excess of 30 percent for a psychiatric 
disability, classified as neurosis, mixed type, for the 
period prior to January 15, 2004, although in July 2000, 
prior to certification of the appeal to the Board, the RO had 
received from appellant's representative a June 2000 relevant 
private medical statement, it does not appear from the 
evidentiary record that the RO has issued appellant a 
Supplemental Statement of the Case addressing that evidence.  
See 38 C.F.R. § 19.37 (2004).  Moreover, it was  not 
submitted to the Board with a waiver of RO review.  Due to 
this procedural due process concern, a remand appears 
necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should sent comprehensive 
notice of the VCAA including notice and 
development provisions.  It should be 
indicated which information the VA will 
obtain, which information the veteran 
should obtain, and other pertinent 
information should be provided.  
Moreover, he should be instructed to 
submit all evidence that he has pertinent 
to this claim.  See 38 C.F.R. § 3.159.

2.  The RO should readjudicate the 
appellate issue involving entitlement to 
an increased rating in excess of 30 
percent for a psychiatric disability, for 
the period prior to January 15, 2004, 
with consideration of a June 2000 
relevant private medical statement of 
record in conjunction with all the 
evidence of record.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures (including issuance of 
an appropriate Supplemental Statement of the Case if 
indicated).  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




